Citation Nr: 1617432	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a video-conference hearing before the Board in March 2016; the hearing transcript is associated with the claims file.

The issues of blood pressure, acid reflux, bone issue, and sleep disorder have been raised by the record in a January 2013 statement; in addition, the issue of entitlement to a total disability based on individual unemployability (TDIU) is raised in a June 10, 2013 VA mental health note.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has posttraumatic stress disorder (PTSD) due to verified in-service stressors. 

2.  An acquired psychiatric disorder, diagnosed as PTSD, is etiologically related to service.
CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD, was incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as it is etiologically related to traumatic events that occurred during his period of active duty service in the Republic of Vietnam.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit of the doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Board finds that all the elements necessary for an award of PTSD are established.  First, the Board finds the record is in equipoise regarding a current diagnosis and therefore gives the Veteran the benefit of the doubt.  Two VA medical examinations - dated February 2013 and March 2014 - find that the Veteran does not meet the criteria for a diagnosis of PTSD because he does not experience clinical levels of avoidance or arousal.  A private psychologist, however, diagnoses the Veteran with PTSD in June 2014, finding the Veteran's combat experiences have caused him to experience the requisite intrusive symptoms, avoidance, negative cognitions, and arousal.  This is supported by a June 2015 letter from the Savannah Vet Center which states that the Veteran's current symptoms are consistent with reported war trauma and with diagnoses of Major Depressive Disorder and PTSD.  Thus, the Board determines that the evidence is in equipoise and, affording the Veteran the benefit of the doubt, finds that the Veteran has been diagnosed with PTSD during the claims period. 

In addition, as described above, the June 2014 psychologist's diagnosis and the June 2015 Vet Center letter both attribute the Veteran's PTSD to in-service combat experiences.  This combat experience has been verified by the Joint Services Records Research Center (JSRRC), which confirmed that the unit with which the Veteran served (4th Battalion, 60th Artillery) experienced 82 attacks during one portion of the Veteran's service in Vietnam.  Thus, the elements of service connection are met and service connection is warranted for PTSD.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.


REMAND

The Board regrets further delay in this case but finds that remand is necessary to send the Veteran notice under the Veterans Claims Assistance Act of 2000 (VCAA), obtain records of VA and private treatment referenced in the record, and schedule a VA medical examination.  At the March 2016 hearing, the Veteran alleged his sleep apnea is secondary to his PTSD.  Considering the above decision granting service connection for PTSD, the AOJ must provide the Veteran and his representative with notice of the requirements to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103.

In addition, the Veteran reported at the March 2016 hearing treatment at a Summerville veterans center or outpatient clinic and the Columbia VA Medical Center (VAMC) prior to his treatment at the Augusta VAMC.  These records are not associated with the claims file.  The Veteran also testified at the hearing that he has been seeking treatment in the VA system.  Thus, the AOJ must clarify the Veteran's VA treatment history and obtain records of the reported treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the Veteran testified at the March 2016 hearing that he initially received treatment for sleep apnea from a private physician in approximately 2005.  He also reported current treatment at the Savannah Vet Center.  Because these records have not been associated with the claims file, VA must attempt to assist the Veteran in obtaining these records.  See 38 U.S.C.A. § 5103A(b).

Finally, the Board finds a VA medical examination is necessary to address the alleged link between the Veteran's service-connected PTSD and sleep apnea.  The record contains multiple diagnoses of sleep apnea and the June 2014 psychologist's PTSD assessment lists "difficulty staying asleep" as a symptom of the Veteran's PTSD and notes that combat veterans in the Veteran's position are more likely to have PTSD symptoms such as sleep disturbance.  Thus, the Board finds the record meets the low bar of indicating a relationship between the disability and service, and the Veteran should be scheduled for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran and his representative regarding the requirements necessary to substantiate a claim for secondary service connection.

2.  Contact the Veteran to clarify his VA medical treatment, to include treatment at the Summerville veterans center or outpatient clinic and the Columbia VAMC.

Obtain the Veteran's VA treatment records not currently associated with the file, including records since November 2013.

3.  Provide the Veteran with medical release forms authorizing VA to obtain medical treatment records from any private medical providers related to his PTSD and/or sleep apnea, to include the private provider who treated the Veteran's sleep apnea in approximately 2005 and the Savannah Vet Center.  

If properly completed releases are received, request treatment records from the physicians identified by the Veteran.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.

4.  After the above development sought is completed, the AOJ should schedule the Veteran for a VA medical examination.  Based on review of the record, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea is proximately due to or aggravated (chronically worsened) by his service-connected PTSD.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


